             Case 6:20-cv-00812-ADA Document 23 Filed 12/04/20 Page 1 of 1




                                          UNITED STATES DISTRICT COURT
  JEANNETTE J. CLACK                       WESTERN DISTRICT OF TEXAS                                    PHILIP J. DEVLIN
    CLERK OF COURT                               OFFICE OF THE CLERK                                     CHIEF DEPUTY

                                            800 FRANKLIN AVE., ROOM 380
                                                  WACO, TX 76701
                                                    December 4, 2020


 Nima Hefazi
 Quinn Emanuel Urquhart & Sullivan, LLP
 865 South Figueroa Street, 10th Floor
 Los Angeles, CA 90017

Re: Civil Case No. W-20-cv-812-ADA, WSOU Investments LLC v. Juniper Networks, Inc.

Dear Nima Hefazi,

       Our records indicate that you are not admitted to practice in this Court. Western District of Texas
Local Court Rule AT-1(f)(1) states:

              In General: An attorney who is licensed by the highest court of a state or another
              federal district court, but who is not admitted to practice before this court, may
              represent a party in this court pro hac vice only by permission of the judge presiding.
              Unless excused by the judge presiding, an attorney is ordinarily required to apply for
              admission to the bar of this court.

         If you are representing a party, please submit a motion requesting the Court’s permission to
appear in the above captioned case. If you wish to file an application to be admitted in the Western
District of Texas, the application forms and the Local Rules for the Western District of Texas are
available on our website www.txwd.uscourts.gov. If you are an attorney who maintains his or her office
outside of the Western District of Texas, the judge may require you to designate local counsel. (Local
Rule AT-2).
If you have any questions concerning this matter, please contact our office.


                                                    Sincerely,

                                                    Akeita Michael
                                                    Deputy Clerk
